Citation Nr: 0509612	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  99-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is assignable for left eye optic atrophy with 
central visual field contracture and bilateral retinal 
lattice degeneration from December 26, 1997? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

A review of the claims file shows that the veteran, in 
December 2004, raised a claim of entitlement to service 
connection for headaches, including secondary to service 
connected bilateral eye disorder.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

This appeal was remanded in April 2004, in part, for the RO 
to:

obtain for inclusion in the claims folder 
any and all records pertaining to VA 
medical treatment received by the veteran 
for his service-connected bilateral eye 
disorder from 1999 to the present.  
Efforts to obtain these Federal records 
must continue until they are obtained or 
the RO concludes that such records do not 
exist or continued efforts to obtain them 
would be futile. 

The post-remand record shows the AMC wrote the veteran in 
April 2004 and asked him to identify the name, address, and 
approximate (beginning and ending) dates of all other VA and 
non-VA health care providers who had treated him for his 
bilateral eye disorder since 1999.  The veteran replied in 
December 2004 and reported receiving treatment at the 
Northport VA Medical Center.  It does not appear, however, 
that any efforts were undertaken to secure those records.  
Accordingly, as the Board's remand obligated the RO to 
request the veteran's post 1999 VA treatment records, further 
development is in order.  If no records are available, that 
fact must be documented in the claims file, and the veteran 
must be notified in writing.  Accordingly, in light of 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not satisfied, the Board itself errs 
in failing to ensure compliance), another remand is required.  

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain all of the 
veteran's post 1999 medical records that 
have not already been associated with the 
claims file from the Northport VA Medical 
Center.  If any requested records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  

2.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


